Citation Nr: 1422247	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-18 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center of the VA Nebraska-Western Iowa Healthcare System


THE ISSUE

Eligibility for a fee basis outpatient identification card.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of a VA medical center of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran does not have a service-connected disability, a disability for which the Veteran was discharged or released from service, or a nonservice-connected disability aggravating a service-connected disability. 

2.  The Veteran was not deemed to be totally disabled due to a service-connected disability or disabilities and is not a participant of a vocational rehabilitation program.  

3.  VA medical facilities are not geographically inaccessible or not capable of furnishing care or services required by the Veteran.  


CONCLUSION OF LAW

The criteria for eligibility for fee-basis outpatient identification card have not been met.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions covering VA's duties to notify and assist are not applicable where the law, and not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. 534, 542-43 (2002).  As will be discussed below, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Veteran's claim.  Nevertheless, the Board notes that compliant notice was provided to the Veteran in June 2011.  While such notice was not provided prior to the March 2011 decision on appeal, any such timing defect was cured by reconsideration in the subsequent statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to VA's duty to assist the Veteran, the Board notes that the development of all relevant evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is eligible for fee-basis medical care at non-VA facilities, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant laws and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran seeks a fee basis identification card which will, essentially, authorize him to receive private medical care and medications at VA's expense.  When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or because they are not capable of furnishing care or services required, VA may contract with non-VA facilities to provide the appropriate care.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2013).  

Non-VA hospital or medical care may be provided for treatment of a service-connected disability, a disability for which a Veteran was released from active duty service or a disability for which a Veteran who has a total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1703(a)(1).  Medical service may also be provided for stipulated treatment of certain Veterans, including Veterans with disability ratings of 50 percent or higher, women Veterans, Veterans enrolled in vocational rehabilitation training, or Veterans enrolled in VA healthcare and requiring emergency care.  38 U.S.C.A. § 1703(a)(2)-(7).  

The United States Court of Appeals for Veterans Claims (Court), in Meakin v. West, 11 Vet. App. 183 (1998), determined that the Board had jurisdiction to review a determination by a VAMC that the Veteran was not eligible for fee basis outpatient treatment for service-connected disabilities.  The Court noted that in determining whether a claimant would be eligible for fee basis outpatient medical care, a claimant must be a Veteran seeking treatment for a service-connected disability, and VA facilities are either (1) geographically inaccessible or (2) not capable of providing the care or services that the claimant requires.  The Court stated that with regard to the latter factor, the determination of whether a VA facility is capable of furnishing specific care or services does not involve a medical determination, as does the question of the "need for and appropriateness of specific types of medical care and treatment," as contemplated by 38 C.F.R. § 20.101.  Meakin, 11 Vet. App. at 187.  Thus, as a general matter, the Board may review the Veteran's claim for eligibility for fee basis services for outpatient treatment outside the VA healthcare system, but may not review determinations as to the need for and appropriateness of specific types of care.

In the present case, the Board must conclude after review of the record that the Veteran is not eligible for fee-basis medical treatment.  The essential facts do not appear to be in dispute.  The Veteran has not been granted service connection for any disability, and does not have a total disability permanent in nature from a service-connected disability.  He was also not separated from service due to any disability.  Finally, he has not alleged that the fee-basis care he seeks is required for emergency treatment.  

Moreover, VA facilities are not geographically inaccessible or incapable of furnishing care or services required by the Veteran.  He has asserted that he doesn't feel "safe" or treated with respect at VA facilities and allegedly has twice been arrested by VA police.  He further asserts that VA personnel are biased against him.  Even assuming such assertions are true, these assertions demonstrate that VA facilities are accessible to him and able to provide all required services.  While the Board is very sympathetic to these concerns, they address the "need for and appropriateness of specific types of medical care and treatment," as contemplated by 38 C.F.R. § 20.101, and not the non-medical question of whether a geographically accessible VA facility is capable of providing the required services, as contemplated by Meakin.  Additionally, even if the Board were to conclude arguendo that VA facilities are unavailable to the Veteran, he does not meet the eligibility requirements for fee-basis non-VA medical care pursuant to 38 U.S.C.A. § 1703.  Accordingly, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990)





ORDER

Entitlement to a fee basis outpatient identification card is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


